Citation Nr: 0108296	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's symptomatology is characterized by 
heartburn and mild anemia, with no objective findings of a 
current ulcer.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
duodenal ulcer have not been met.  U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.344(c), 4.114, 
Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for a 
duodenal ulcer in an April 1948 rating decision and assigned 
a 20 percent evaluation effective from February 1948.  The 
evaluation was subsequently decreased to 10 percent effective 
from August 1953.  In March 1998, the Board granted an 
increased evaluation of 20 percent and the RO assigned an 
effective date of January 1997.  The Board based its decision 
upon findings that the veteran had daily severe high 
epigastric pain and anemia, and that his symptoms, according 
to his private physician, were rather disabling at times.

In April 1999, the RO proposed that the evaluation assigned 
to the veteran's duodenal ulcer be reduced from 20 percent to 
10 percent.  At that time, the veteran was notified of his 
right to submit additional evidence and of his right to a 
personal hearing.  See 38 C.F.R. § 3.105(e) (2000).  The RO 
thereafter issued a rating decision in July 1999 which 
reduced the veteran's duodenal ulcer evaluation from 20 
percent to 10 percent effective from October 1999.  As the RO 
complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) (2000) in reducing the veteran's disability 
evaluation, the question is thus whether that reduction was 
proper pursuant to 38 C.F.R. § 3.344 (2000).

Sections (a) and (b) of 38 C.F.R. § 3.344 (2000) require a 
finding of material and sustained improvement of the 
pertinent disability in order to warrant a reduction of the 
assigned evaluation.  However, these sections only apply in 
cases involving an evaluation that had continued at the same 
level for five years or more.  In this case, in reducing the 
20 percent evaluation, the RO reduced an evaluation that had 
been in effect for less than five years.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a), (b) (2000) are not for 
application in this case.  See Brown v. Brown, 5 Vet. App. 
413 (1993).  Accordingly, a reexamination showing improvement 
of the disability may warrant a reduction in the assigned 
evaluation.  See 38 C.F.R. § 3.344(c) (2000).

The RO reduced the veteran's disability evaluation based upon 
the findings of a March 1999 VA examination.  At that time, 
the veteran reported that he was being treated for his 
duodenal ulcer with Prilosec and Mylanta and that he received 
an iron supplement and injections for his anemia.  He had 
heartburn that occurred from twice per week to once every two 
weeks.  He denied any upper or lower gastrointestinal bleed.  
Upon examination, the veteran was described as well built and 
well nourished, and his abdomen was soft and nontender, with 
no hepatosplenomegaly or epigastric tenderness.  An upper 
gastrointestinal series was essentially negative, with no 
evidence of peptic ulcer disease or a duodenal ulcer.  The 
veteran was diagnosed with history of duodenal ulcer with 
symptoms of heartburn and mild anemia.

An April 1999 letter from Jay R. Levinson, M.D., stated that 
he followed the veteran for gastroesophageal reflux disease.  
The veteran also had a history of ulcer disease in the past.  
An upper gastrointestinal endoscopy in November 1998 revealed 
a hiatal hernia but no active inflammatory or erosive change 
in the esophagus.  The veteran had chronic gastroesophageal 
reflux disease and evidence of old peptic ulcer disease.  He 
used Prilosec daily to control his symptoms but broke through 
at times.

At his personal hearing before the RO in July 1999, the 
veteran testified that his heartburn was very bad at the 
beginning of spring and fall.  At those times, he took one 
dozen Mylanta each day.  He took half as much during the 
summer and winter.  He believed that his episodes were 
incapacitating.  He was still anemic and received an 
injection each week and took iron pills.  He now used 30 
milligrams of Previcid instead of Prilosec and he used 
Mylanta after every meal and before bed.  He lost over 30 
pounds in the past 3 years because he had no appetite.

The veteran's duodenal ulcer was assigned a 20 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).  Under the rating schedule, a 
duodenal ulcer is rated at 10 percent when it is 
characterized as mild, with recurring symptoms once or twice 
yearly.  For an increased rating to 20 percent, it must be 
productive of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).

Based upon the aforementioned findings, the Board finds that 
the preponderance of the evidence is against the restoration 
of a 20 percent evaluation.  The veteran's subjective 
complaints essentially consist of recurring heartburn and 
mild anemia.  The VA examination made no objective findings 
and, notably, diagnostic testing found no evidence of a 
duodenal ulcer.  Dr. Levinson reported that he followed the 
veteran for gastroesophageal reflux disease and that testing 
had revealed the presence of a hiatal hernia.  He stated that 
the veteran's symptoms sometimes broke through the 
medication, but he did not describe the symptoms as severe or 
continuously moderate.

Therefore, the Board finds that the veteran's symptoms 
attributable to the duodenal ulcer cannot be characterized as 
more than mild.  The Board is sympathetic that the veteran 
suffers from recurrent heartburn; however, he is not service-
connected for gastroesophageal reflux disease or hiatal 
hernia.  If the veteran believes that these conditions were 
caused or aggravated by the duodenal ulcer, then he may file 
a claim at any time.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Restoration of a 20 percent evaluation for duodenal ulcer is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

